DETAILED ACTION
Acknowledgements
Currently claims 1-9 and 11-30 are under examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kajita (U.S. Patent No. 10,415,562).
Regarding Claim 1, Kajita discloses a method of operating a plurality of hydraulic fracturing units (150), each of the hydraulic fracturing units (150) including a hydraulic fracturing pump (152) to pump fracturing fluid into a wellhead (105) and an internal combustion engine (154) to drive the hydraulic fracturing pump (152), the method comprising: 
Receiving, via a supervisory controller (160), one or more operational parameters (Column 9: line 63 - Column 10: line 14) associated with pumping fracturing fluid into a wellhead (105), the one or more operational parameters (Column 9: line 63 - Column 10: line 14) including one or more of a target flow rate or a target pressure (Column 11: line 56 - Column 12: line 17) for fracturing fluid supplied to the wellhead (105); 
Determining, via the supervisory controller (160), whether the plurality of hydraulic fracturing units (150) have a capacity sufficient to achieve the one or more of the target flow rate or the target pressure (Column 11: line 56 - Column 12: line 17); 
Initiating operation of at least some of the plurality of hydraulic fracturing units (150); 
Increasing a flow rate from the at least some of the hydraulic fracturing units (150) according to a controlled increasing flow rate schedule (Column 13: lines 5-40) toward the one or more of the target flow rate or the target pressure (Column 11: line 56 - Column 12: line 17); 
Receiving one or more signals (Column 8: line 66 - Column 10: line 14) indicative of a blender output (Column 1: lines 15-25) upstream of the plurality of hydraulic fracturing units (150); and 
Controlling operation of each of the at least some hydraulic fracturing units (150) based at least in part on the one or more signals (Column 8: line 66 - Column 10: line 14) indicative of the blender output (Column 1: lines 15-25).
Determining whether the at least some of the hydraulic fracturing units (150) have achieved the one or more of the target flow rate or the target pressure (Column 11: line 56 - Column 12: line 17);
One or more of: 
When it has been determined that the one or more of the target flow rate or the target pressure (Column 11: line 56 - Column 12: line 17) has been achieved, operating the at least some hydraulic fracturing units (150) to maintain one or more of the target flow rate or the target pressure (Column 11: line 56 - Column 12: line 17); 
When it has been determined that the target flow rate has not been achieved, generating one or more signals (Column 8: line 66 - Column 10: line 14) indicative of a failure to achieve the target flow rate; or Page 47 of 66 51289566v1Track 1 Non-Provisional Patent Application Attorney Docket No. 111350.0041.3 (35) 
When it has been determined that the target pressure (Column 11: line 56 - Column 12: line 17) has not been achieved, operating the at least some hydraulic fracturing units (150) to maintain a maximum flow rate (Column 12: line 52 - Column 13: line 4);
Receiving, via the supervisory controller (160), one or more signals (Column 7: lines 21-37) indicative of a maximum fluid pressure at the wellhead; monitoring fluid pressure at the wellhead (105); and 
When the fluid pressure at the wellhead (105) increases to within an upper range of the maximum fluid pressure, causing one or more of: 
Generating one or more signals (Column 7: lines 21-37) indicative of the fluid pressure being within the upper range of the maximum fluid pressure; 
Reducing a rate of change of the flow rate provided by the at least some of the hydraulic fracturing units; or reducing the target flow rate.
Regarding Claim 2, Kajita discloses the method of claim 1, wherein: 
The hydraulic fracturing units (150) comprise a plurality of hydraulic fracturing pumps (152), each of the plurality of hydraulic fracturing pumps (152) being associated with one of the plurality of hydraulic fracturing units (150); and 
Determining whether the plurality of hydraulic fracturing units (150) have a capacity sufficient to achieve the one or more of the target flow rate or the target pressure (Column 11: line 56 - Column 12: line 17) comprises: 
Receiving pump characteristics for each of the plurality of hydraulic fracturing pumps (152); 
Determining a total pump flow rate by combining at least one of the pump characteristics for each of the plurality of hydraulic fracturing pumps (152); and 
Comparing the total pump flow rate to the target flow rate; 
The plurality of pump characteristics comprises one or more of a minimum flow rate, a maximum flow rate (Column 12: line 52 - Column 13: line 4), a harmonization range, and a pump condition for each of the plurality of hydraulic fracturing pumps (152); and determining the total pump flow rate comprises adding the maximum flow rates (Column 12: line 52 - Column 13: line 4) of each of the hydraulic fracturing pumps (152) (Column 13: lines 5-40).
Regarding Claim 3, Kajita discloses the method of claim 1, further comprising: 
Teceiving one or more signals (Column 8: line 66 - Column 10: line 14) indicative of a pump condition of one or more hydraulic fracturing pumps (152) of the plurality of hydraulic fracturing units (150); and Page 48 of 66 51289566v1Track 1 Non-Provisional Patent Application Attorney Docket No. 111350.0041.3 (35) 
Determining a maximum flow rate (Column 12: line 52 - Column 13: line 4) for each of the one or more hydraulic fracturing pumps (152) based at least in part on the one or more signals (Column 8: line 66 - Column 10: line 14) indicative of a pump condition of the one or more hydraulic fracturing pumps (152) (Column 13: lines 5-40).
Regarding Claim 4, Kajita discloses the method of claim 1, wherein increasing a flow rate from the at least some of the hydraulic fracturing units (150) according to the controlled increasing flow rate schedule (Column 13: lines 5-40) comprises maintaining a rate of change of the flow rate provided by the at least some of the hydraulic fracturing units (150) below a maximum rate of change of the flow rate until the at least some of the hydraulic fracturing units (150) have achieved the one or more of the target flow rate or the target pressure (Column 11: line 56 - Column 12: line 17).
Regarding Claim 5, Kajita discloses the method of claim 1, wherein: 
Determining the maximum rate of change of the flow rate comprises changing the maximum rate of change of the flow rate as the total flow rate increases to achieve the one or more of the target flow rate or the target pressure (Column 11: line 56 - Column 12: line 17); and 
The method further comprises: 
Receiving one or more signals (Column 8: line 66 - Column 10: line 14) indicative fluid pressure at the wellhead (105); and determining the maximum rate of change of the flow rate based at least in part on the one or more signals (Column 8: line 66 - Column 10: line 14) indicative of the fluid pressure at the wellhead (105).
Regarding Claim 6, Kajita discloses the method of claim 1, further comprising receiving one more signals (Column 8: line 66 - Column 10: line 14) indicative of fluid pressure and determining whether a well screen out or an over pressure condition (Column 18: lines 13-24) exists, wherein one or more of: Page 49 of 66 51289566v1Track 1 Non-Provisional Patent Application Attorney Docket No. 111350.0041.3 (35) 
When one or more of a well screen out or an over pressure condition (Column 18: lines 13-24) exists, the method further comprises generating one or more signals (Column 8: line 66 - Column 10: line 14) indicative of the one or more of the well screen out or the over pressure condition (Column 18: lines 13-24); or when one or more of a well screen out or an over pressure condition (Column 18: lines 13-24) exists, the method further comprises ceasing increasing of the flow rate from the at least some of the hydraulic fracturing units (150).
Regarding Claim 7, Kajita discloses the method of claim 1, further comprising: receiving one or more signals (Column 8: line 66 - Column 10: line 14) indicative of a total flow rate of the at least some of the hydraulic fracturing units (150); 
Determining whether the total flow rate is decreasing relative to the target flow rate; and 
One of: 
When it has been determined that the total flow rate is decreasing relative to the target flow rate, increasing the flow rate to substantially maintain the target flow rate; or 
When it has been determined that the total flow rate is substantially equal to the target flow rate, maintaining the target flow rate (Column 13; lines 5-40).
Regarding Claim 8, Kajita discloses the method of claim 1, wherein: receiving one or more operational parameters (Column 9: line 63 - Column 10: line 14) associated with pumping fracturing fluid into a wellhead (105) comprises receiving a target pressure (Column 11: line 56 - Column 12: line 17) for fracturing fluid supplied to the wellhead (105); and 
When it has been determined that the target pressure (Column 11: line 56 - Column 12: line 17) has not been achieved, the method further comprises: 
Determining whether a maximum total flow rate has been achieved; and Page 50 of 66 51289566v1Track 1 Non-Provisional Patent Application Attorney Docket No. 111350.0041.3 (35) 
One of: 
When the maximum total flow rate has been achieved, maintaining the maximum total flow rate; or 
When the maximum total flow rate has not been achieved, increasing flow rates of the at least some hydraulic fracturing units (150) to achieve the maximum total flow rate (Column 13; lines 5-40).
Regarding Claim 9, Kajita discloses the method of claim 8, wherein one or more of: 
When the maximum total flow rate has not been achieved, the method further comprises maintaining a fluid pressure at the wellhead (105) within a pressure differential of the fluid pressure by one of increasing the total flow rate to increase the fluid pressure at the wellhead (105) to be within the pressure differential or decreasing the total flow rate to decrease the fluid pressure at the wellhead (105) to be within the pressure differential; or 
Receiving the one or more operational parameters (Column 9: line 63 - Column 10: line 14) associated with pumping fracturing fluid into a wellhead (105) comprises receiving a maximum flow rate (Column 12: line 52 - Column 13: line 4); and 
Increasing the flow rate from the at least some of the hydraulic fracturing units (150) comprises maintaining the flow rate from the at least some of the hydraulic fracturing units (150) below the maximum flow rate (Column 12: line 52 - Column 13: line 4) (Column 13; lines 5-40).
Regarding Claim 11, Kajita discloses the method of claim 10, wherein following reducing the target flow rate, when the fluid pressure at the wellhead (105) falls below a lower range of the maximum fluid pressure, the method further comprises increasing the flow rate provided by the at least some of the hydraulic fracturing units (150) until the fluid pressure at the wellhead (105) returns to within the upper range of the maximum fluid pressure (Column 13; lines 5-40).
Regarding Claim 12, Kajita discloses the method of claim 1, wherein the method comprises a first mode of operation, and the method further comprises: receiving, via the supervisory controller (160), one or more signals (Column 8: line 66 - Column 10: line 14) indicative of ceasing the first mode of operation; and 
Causing the at least some hydraulic fracturing units (150) to continue to operate at flow rates substantially the same as flow rates at a time of receipt of the one or more signals (Column 8: line 66 - Column 10: line 14) indicative of ceasing the first mode of operation (Column 13; lines 5-40).
Regarding Claim 13, Kajita discloses the method of claim 1, further comprising one or more of: Page 52 of 66 51289566v1Track 1 Non-Provisional Patent Application Attorney Docket No. 111350.0041.3 (35) 
Receiving one or more signals (Column 8: line 66 - Column 10: line 14) indicative of a pressure associated with an output of each of the hydraulic fracturing pumps (152) of the at least some hydraulic fracturing units (150); and 
Controlling operation of each of the at least some hydraulic fracturing units (150) based at least in part on the one or more signals (Column 8: line 66 - Column 10: line 14) indicative of the pressure associated with the output of each of the hydraulic fracturing pumps (152); or 
Regarding Claim 14, Kajita discloses the method of claim 1, further comprising: 
Performing one or more stages of pumping fracturing fluid into the wellhead (105); 
Receiving, via the supervisory controller (160), one or more signals (Column 8: line 66 - Column 10: line 14) indicative of completion of the one or more stages; and 
Based at least in part on the one or more signals (Column 8: line 66 - Column 10: line 14) indicative of completion of the one or more stages, decreasing the flow rate from the at least some of the hydraulic fracturing units (150) according to a controlled decreasing flow rate schedule (Column 13: lines 5-40) toward no flow of the fracturing fluid from the at least some of the hydraulic fracturing units (150).
Regarding Claim 15, Kajita discloses the method of claim 1, wherein determining whether the at least some of the hydraulic fracturing units (150) have achieved the one or more of the target flow rate or the target pressure (Column 11: line 56 - Column 12: line 17) comprises: Page 53 of 66 51289566v1Track 1 Non-Provisional Patent Application Attorney Docket No. 111350.0041.3 (35) 
Receiving, via the supervisory controller (160), one or more sensor signals indicative of one or more of a flow rate achieved by each of the at least some hydraulic fracturing units (150) or a pressure achieved by the at least some of the hydraulic fracturing units (150); 
One or more of combining the one or more of the flow rate achieved by each of the at least some hydraulic fracturing units (150) to determine a total flow rate or combining the pressure achieved by each of the hydraulic fracturing units (150) to determine a total pressure; and 
Comparing one or more of the total flow rate or the total pressure to the one or more of the target flow rate or the target pressure (Column 11: line 56 - Column 12: line 17).
Regarding Claim 16, Kajita discloses a hydraulic fracturing control assembly to operate a plurality of hydraulic fracturing units (150), each of the hydraulic fracturing units (150) including a hydraulic fracturing pump (152) to pump fracturing fluid into a wellhead (105) and an internal combustion engine (154) to drive the hydraulic fracturing pump (152), the hydraulic fracturing control assembly comprising: 
An input device (168) configured to facilitate communication of operational parameters (Column 9: line 63 - Column 10: line 14) to a supervisory controller (160), the one or more operational parameters (Column 9: line 63 - Column 10: line 14) including one or more of a target flow rate or a target pressure (Column 11: line 56 - Column 12: line 17) for fracturing fluid supplied to the wellhead (105); 
One or more sensors (203, 205, 207, 209, 211) configured to generate one or more sensor signals indicative of one or more of a flow rate of fracturing fluid or a pressure associated with fracturing fluid; and a supervisory controller (160) in communication with one or more of the plurality of hydraulic fracturing units (150), the input device (168), or the one or more sensors (203, 205, 207, 209, 211), the supervisory controller (160) being configured to: Page 54 of 66 51289566v1Track 1 Non-Provisional Patent Application Attorney Docket No. 111350.0041.3 (35) 
Receive one or more operational parameters (Column 9: line 63 - Column 10: line 14) associated with pumping fracturing fluid into a wellhead (105), the one or more operational parameters (Column 9: line 63 - Column 10: line 14) including one or more of a target flow rate or a target pressure (Column 11: line 56 - Column 12: line 17) for fracturing fluid supplied to the wellhead (105);
Receive one or more signals (Column 8: line 66 - Column 10: line 14) indicative of a blender output (Column 1: lines 15-25) upstream of the plurality of hydraulic fracturing units (150); and 
Determine whether the plurality of hydraulic fracturing units (150) have a capacity sufficient to achieve the one or more of the target flow rate or the target pressure (Column 11: line 56 - Column 12: line 17); 
Increase a flow rate from at least some of the hydraulic fracturing units (150) according to a controlled increasing flow rate schedule (Column 13: lines 5-40) toward the one or more of the target flow rate or the target pressure (Column 11: line 56 - Column 12: line 17); 
Control operation of each of the at least some hydraulic fracturing units (150) based at least in part on the one or more signals (Column 8: line 66 - Column 10: line 14) indicative of the blender output (Column 1: lines 15-25).
Determine, based at least in part on the one or more sensor signals indicative of one or more of the flow rate of fracturing fluid or the pressure associated with fracturing fluid, whether the at least some of the hydraulic fracturing units (150) have achieved the one or more of the target flow rate or the target pressure (Column 11: line 56 - Column 12: line 17); and 
One or more of: 
When it has been determined that the one or more of the target flow rate or the target pressure (Column 11: line 56 - Column 12: line 17) has been achieved, operate the at least some hydraulic fracturing units (150) to maintain one or more of the target flow rate or the target pressure (Column 11: line 56 - Column 12: line 17); 
When it has been determined that the target flow rate has not been achieved, generate one or more signals (Column 8: line 66 - Column 10: line 14) indicative of a failure to achieve the target flow rate; or 
When it has been determined that the target pressure (Column 11: line 56 - Column 12: line 17) has not been achieved, operate the at least some hydraulic fracturing units (150) to maintain a maximum flow rate (Column 12: line 52 - Column 13: line 4)(Column 13: lines 5-40).
Regarding Claim 17, Kajita discloses the hydraulic fracturing control assembly of claim 16, wherein: 
The hydraulic fracturing units (150) comprise a plurality of hydraulic fracturing pumps (152), each of the plurality of hydraulic fracturing pumps (152) being associated with one of the plurality of hydraulic fracturing units (150); and 
The supervisory controller (160) is configured to: receive pump characteristics for each of the plurality of hydraulic fracturing pumps (152); 
Determine a total pump flow rate by combining at least one of the pump characteristics for each of the plurality of hydraulic fracturing pumps (152); and 
Compare the total pump flow rate to the target flow rate to determine whether the plurality of hydraulic fracturing units (150) have a capacity sufficient to achieve the one or more of the target flow rate or the target pressure (Column 11: line 56 - Column 12: line 17); the 
Plurality of pump characteristics comprises one or more of a minimum flow rate, a maximum flow rate (Column 12: line 52 - Column 13: line 4), a harmonization range, and a pump condition for each of the plurality of hydraulic fracturing pumps (152); and 
The supervisory controller (160) is configured to add the maximum flow rates (Column 12: line 52 - Column 13: line 4) of each of the hydraulic fracturing pumps (152) to determine the total pump flow rate.
Regarding Claim 18, Kajita discloses the hydraulic fracturing control assembly of claim 16, wherein one or more of: 
The supervisory controller (160) is further configured to: 
Receive one or more signals (Column 8: line 66 - Column 10: line 14) indicative of a pump condition of one or more hydraulic fracturing pumps (152) of the plurality of hydraulic fracturing units (150); and Page 56 of 66 51289566v1Track 1 Non-Provisional Patent Application Attorney Docket No. 111350.0041.3 (35) 
Determine a maximum flow rate (Column 12: line 52 - Column 13: line 4) for each of the one or more hydraulic fracturing pumps (152) based at least in part on the one or more signals (Column 8: line 66 - Column 10: line 14) indicative of a pump condition of the one or more hydraulic fracturing pumps (152); or 
The supervisory controller (160) is configured to maintain a rate of change of the flow rate provided by the at least some of the hydraulic fracturing units (150) below a maximum rate of change of the flow rate until the at least some of the hydraulic fracturing units (150) have achieved the one or more of the target flow rate or the target pressure (Column 11: line 56 - Column 12: line 17).
Regarding Claim 19, Kajita discloses the hydraulic fracturing control assembly of claim 18, wherein one or more of: 
The supervisory controller (160) is configured to change the maximum rate of change of the flow rate as the total flow rate increases to achieve the one or more of the target flow rate or the target pressure (Column 11: line 56 - Column 12: line 17) to determine the maximum rate of change of the flow rate; or 
The one or more sensors (203, 205, 207, 209, 211) include one or more wellhead (105) sensors configured to generate one or more signals (Column 8: line 66 - Column 10: line 14) indicative of one or more of fluid flow rate or fluid pressure at the wellhead (105); and the supervisory controller (160) is configured to: 
Receive one or more signals (Column 8: line 66 - Column 10: line 14) indicative one or more of fluid flow rate or fluid pressure at the wellhead (105); and determine the maximum rate of change of the flow rate based at least in part on the one or more signals (Column 8: line 66 - Column 10: line 14) indicative of one or more of the fluid flow rate of fluid pressure at the wellhead (105)(Column 13: lines 5-40).
Regarding Claim 20, Kajita discloses the hydraulic fracturing control assembly of claim 16, wherein: Page 57 of 66 51289566v1Track 1 Non-Provisional Patent Application Attorney Docket No. 111350.0041.3 (35) 
The supervisory controller (160) is further configured to determine whether a well screen out or an over pressure condition (Column 18: lines 13-24) exists based at least in part on the receiving the one more signals (Column 8: line 66 - Column 10: line 14) indicative of one or more of the flow rate of fracturing fluid or the pressure associated with fracturing fluid; and 
One or more of: 
When one or more of a well screen out or an over pressure condition (Column 18: lines 13-24) exists, the supervisory controller (160) is configured to generate one or more signals (Column 8: line 66 - Column 10: line 14) indicative of the one or more of the well screen out or the over pressure condition (Column 18: lines 13-24); or 
When one or more of a well screen out or an over pressure condition (Column 18: lines 13-24) exists, the supervisory controller (160) is further configured cease increasing of the flow rate from the at least some of the hydraulic fracturing units (150).
Regarding Claim 21, Kajita discloses the hydraulic fracturing control assembly of claim 16, wherein the supervisory controller (160) is configured to: 
Determine, based at least in part on the one more signals (Column 8: line 66 - Column 10: line 14) indicative of one or more of the flow rate of fracturing fluid or the pressure associated with fracturing fluid, whether the total flow rate is decreasing relative to the target flow rate; and 
One of: when it has been determined that the total flow rate is decreasing relative to the target flow rate, increase the flow rate to substantially maintain the target flow rate; or when it has been determined that the total flow rate is substantially equal to the target flow rate, maintain the target flow rate (Column 13: lines 5-40).
Regarding Claim 22 Kajita discloses the hydraulic fracturing control assembly of claim 16, wherein: 
The one or more operational parameters (Column 9: line 63 - Column 10: line 14) associated with pumping fracturing fluid into a wellhead (105) comprises a target pressure (Column 11: line 56 - Column 12: line 17) for fracturing fluid supplied to the wellhead (105); and 
When it has been determined that the target pressure (Column 11: line 56 - Column 12: line 17) has not been achieved, the supervisory controller (160) is further configured to: 
Determine whether a maximum total flow rate has been achieved; and 
One of: 
When the maximum total flow rate has been achieved, maintain the maximum total flow rate; or 
When the maximum total flow rate has not been achieved, increase flow rates of the at least some hydraulic fracturing units (150) to achieve the maximum total flow rate (Column 13: lines 5-40).
Regarding Claim 23 Kajita discloses the hydraulic fracturing control assembly of claim 22, wherein one or more of: 
When the maximum total flow rate has not been achieved, the supervisory controller (160) is configured to maintain a fluid pressure at the wellhead (105) within a pressure differential of the fluid pressure by one of increasing the total flow rate to increase the fluid pressure at the wellhead (105) to be within the pressure differential or decreasing the total flow rate to decrease the fluid pressure at the wellhead (105) to be within the pressure differential; or 
The one or more operational parameters (Column 9: line 63 - Column 10: line 14) associated with pumping fracturing fluid into a wellhead (105) comprises a maximum flow rate (Column 12: line 52 - Column 13: line 4), and the supervisory controller (160) is configured to maintain the flow rate from the at least some of the hydraulic fracturing units (150) below the maximum flow rate (Column 12: line 52 - Column 13: line 4) to increase the flow rate from the at least some of the hydraulic fracturing units (150).
Regarding Claim 24 Kajita discloses the hydraulic fracturing control assembly of claim 16, wherein: 
The operational parameters (Column 9: line 63 - Column 10: line 14) comprise a maximum fluid pressure at the wellhead (105); 
The supervisory controller (160) is configured to monitor fluid pressure at the wellhead (105); and 
When the fluid pressure at the wellhead (105) increases to within an upper range of the maximum fluid pressure, the supervisory controller (160) is configured to one or more of: 
Generate one or more signals (Column 8: line 66 - Column 10: line 14) indicative of the fluid pressure being within the upper range of the maximum fluid pressure; 
Reduce a rate of change of the flow rate provided by the at least some of the hydraulic fracturing units (150); or 
Reduce the target flow rate (Column 13: lines 5-40).
Regarding Claim 25, Kajita discloses the hydraulic fracturing control assembly of claim 24, wherein following reducing the target flow rate, when the fluid pressure at the wellhead (105) falls below a lower range of the maximum fluid pressure, the supervisory controller (160) is configured to increase the flow rate provided by the at least some of the hydraulic fracturing units (150) until the fluid pressure at the wellhead (105) returns to within the upper range of the maximum fluid pressure (Column 13: lines 5-40).
Regarding Claim 26, Kajita discloses the hydraulic fracturing control assembly of claim 16, wherein one or more of: 
The hydraulic fracturing control assembly is configured to operate according to a first mode of operation, and the supervisory controller (160) is configured to: 
Receive one or more signals (Column 8: line 66 - Column 10: line 14) indicative of ceasing the first mode of operation; and Page 60 of 66 51289566v1Track 1 Non-Provisional Patent Application Attorney Docket No. 111350.0041.3 (35) 
Cause the at least some hydraulic fracturing units (150) to continue to operate at flow rates substantially the same as flow rates at a time of receipt of the one or more signals (Column 8: line 66 - Column 10: line 14) indicative of ceasing the first mode of operation; or 
The one or more signals (Column 8: line 66 - Column 10: line 14) indicative of one or more of a flow rate of fracturing fluid or a pressure associated with fracturing fluid comprise one or more signals (Column 8: line 66 - Column 10: line 14) indicative of a pressure associated with an output of each of the hydraulic fracturing pumps (152) of the at least some hydraulic fracturing units (150); and 
The supervisory controller (160) is configured to control operation of each of the at least some hydraulic fracturing units (150) based at least in part on the one or more signals (Column 8: line 66 - Column 10: line 14) indicative of the pressure associated with the output of each of the hydraulic fracturing pumps (152).
Regarding Claim 27, Kajita discloses the hydraulic fracturing control assembly of claim 16, wherein:
The supervisory controller (160) is configured to: control operation of the at least some of the hydraulic fracturing units (150) through one or more stages of pumping fracturing fluid into the wellhead (105); 
Receive one or more signals (Column 8: line 66 - Column 10: line 14) indicative of completion of the one or more stages; and 
Based at least in part on the one or more signals (Column 8: line 66 - Column 10: line 14) indicative of completion of the one or more stages, decrease the flow rate from the at least some of the hydraulic fracturing Page 61 of 66 51289566v1Track 1 Non-Provisional Patent Application Attorney Docket No. 111350.0041.3 (35) units according to a controlled decreasing flow rate schedule (Column 13: lines 5-40) toward no flow of the fracturing fluid from the at least some of the hydraulic fracturing units (150) (Column 13: lines 5-40).
Regarding Claim 28, Kajita discloses the hydraulic fracturing control assembly of claim 16, wherein: 
The one or more sensors (203, 205, 207, 209, 211) comprise a plurality of fracturing unit sensors, each of the plurality of sensors being associated with one of the at least some of the hydraulic fracturing units (150) and being configured to generate one or more sensor signals indicative of one or more of a flow rate achieved by each of the at least some hydraulic fracturing units (150) or a pressure achieved by each of the at least some of the hydraulic fracturing units (150); and 
The supervisory controller (160) is configured to: 
Receive the one or more sensor signals indicative of one or more of a flow rate or a pressure achieved by each of the at least some of the hydraulic fracturing units (150); 
One or more of: 
Combine the one or more of the flow rate achieved by each of the at least some hydraulic fracturing units (150) to determine a total flow rate or combine the pressure achieved by each of the hydraulic fracturing units (150) to determine a total pressure; and 
Compare one or more of the total flow rate or the total pressure to the one or more of the target flow rate or the target pressure (Column 11: line 56 - Column 12: line 17) to determine whether the at least some of the hydraulic fracturing units (150) have achieved the one or more of the target flow rate or the target pressure (Column 11: line 56 - Column 12: line 17) (Column 13: lines 5-40).
Regarding Claim 29, Kajita discloses a hydraulic fracturing system comprising: Page 62 of 66 51289566v1Track 1 Non-Provisional Patent Application Attorney Docket No. 111350.0041.3 (35) 
A plurality of hydraulic fracturing units (150), each of the hydraulic fracturing units (150) including a hydraulic fracturing pump (152) to pump fracturing fluid into a wellhead (105) and an internal combustion engine (154) to drive the hydraulic fracturing pump (152); 
An input device (168) configured to facilitate communication of operational parameters (Column 9: line 63 - Column 10: line 14) to a supervisory controller (160), the one or more operational parameters (Column 9: line 63 - Column 10: line 14) including one or more of a target flow rate or a target pressure (Column 11: line 56 - Column 12: line 17) for fracturing fluid supplied to the wellhead (105); 
One or more sensors (203, 205, 207, 209, 211) configured to generate one or more sensor signals indicative of one or more of a flow rate of fracturing fluid or a pressure associated with fracturing fluid; and 
A supervisory controller (160) in communication with one or more of the plurality of hydraulic fracturing units (150), the input device (168), or the one or more sensors (203, 205, 207, 209, 211), the supervisory controller (160) being configured to: 
Receive one or more operational parameters (Column 9: line 63 - Column 10: line 14) associated with pumping fracturing fluid into a wellhead (105), the one or more operational parameters (Column 9: line 63 - Column 10: line 14) including one or more of a target flow rate or a target pressure (Column 11: line 56 - Column 12: line 17) for fracturing fluid supplied to the wellhead (105); 
Receive one or more signals (Column 8: line 66 - Column 10: line 14) indicative of a blender output (Column 1: lines 15-25) upstream of the plurality of hydraulic fracturing units (150); and 
Determine whether the plurality of hydraulic fracturing units (150) have a capacity sufficient to achieve the one or more of the target flow rate or the target pressure (Column 11: line 56 - Column 12: line 17); 
Increase a flow rate from at least some of the hydraulic fracturing units (150) according to a controlled increasing flow rate schedule (Column 13: lines 5-40) toward the one or more of the target flow rate or the target pressure (Column 11: line 56 - Column 12: line 17); 
Control operation of each of the at least some hydraulic fracturing units (150) based at least in part on the one or more signals (Column 8: line 66 - Column 10: line 14) indicative of the blender output (Column 1: lines 15-25);
Determine, based at least in part on the one or more sensor signals indicative of one or more of the flow rate of fracturing fluid or the pressure associated with fracturing fluid, whether the at least some of the hydraulic fracturing units (150) have achieved the one or more of the target flow rate or the target pressure (Column 11: line 56 - Column 12: line 17); and Page 63 of 66 51289566v1Track 1 Non-Provisional Patent Application Attorney Docket No. 111350.0041.3 (35) 
One or more of: 
When it has been determined that the one or more of the target flow rate or the target pressure (Column 11: line 56 - Column 12: line 17) has been achieved, operate the at least some hydraulic fracturing units (150) to maintain one or more of the target flow rate or the target pressure (Column 11: line 56 - Column 12: line 17); 
When it has been determined that the target flow rate has not been achieved, generate one or more signals (Column 8: line 66 - Column 10: line 14) indicative of a failure to achieve the target flow rate; or 
When it has been determined that the target pressure (Column 11: line 56 - Column 12: line 17) has not been achieved, operate the at least some hydraulic fracturing units (150) to maintain a maximum flow rate (Column 12: line 52 - Column 13: line 4) (Column 13: lines 5-40).
Regarding Claim 30, Kajita discloses the hydraulic fracturing system of claim 29, wherein: 
The hydraulic fracturing units (150) comprise a plurality of hydraulic fracturing pumps (152), each of the plurality of hydraulic fracturing pumps (152) being associated with one of the plurality of hydraulic fracturing units (150); 
The supervisory controller (160) is configured to: 
Receive pump characteristics for each of the plurality of hydraulic fracturing pumps (152); 
Determine a total pump flow rate by combining at least one of the pump characteristics for each of the plurality of hydraulic fracturing pumps (152); and 
Compare the total pump flow rate to the target flow rate to determine whether the plurality of hydraulic fracturing units (150) have a capacity sufficient to achieve the one or more of the target flow rate or the target pressure (Column 11: line 56 - Column 12: line 17) Page 64 of 66 51289566v1Track 1 Non-Provisional Patent Application Attorney Docket No. 111350.0041.3 (35)the plurality of pump characteristics comprises one or more of a minimum flow rate, a maximum flow rate (Column 12: line 52 - Column 13: line 4), a harmonization range, and a pump condition for each of the plurality of hydraulic fracturing pumps (152); and 
The supervisory controller (160) is configured to add the maximum flow rates (Column 12: line 52 - Column 13: line 4) of each of the hydraulic fracturing pumps (152) to determine the total pump flow rate (Column 13: lines 5-40).

Response to Arguments
Applicant's arguments filed September 15, 2021 have been fully considered but they are not persuasive. 
Regarding claims 1-30, the applicant argues that Kajita fails to disclose operation of a plurality of hydraulic fracturing units including at least, “receiving, via the supervisory controller, one or more signals indicative of a maximum fluid pressure at the wellhead; monitoring fluid pressure at the wellhead; and when the fluid pressure at the wellhead increases to within an upper range of the maximum fluid pressure causing two or more of: generating one or more signals indicative of the fluid pressure being within the upper range of the maximum pressure; reducing a rate of change of the flow rate provided by the at least some of the hydraulic units; or reducing the target flow rate.
The examiner respectfully submits that Kajita discloses, in Column 7: lines 21-37, the requisite sensors for detecting pressure at the wellhead and the monitoring via signals generated therefrom would inherently include a maximum fluid pressure capable of being sensed. (Kajita: Column 7: lines 38-49) discloses altering the flow rate provided which inherently must include both increasing and decreasing the flow rate provided and must also include reducing the rate of change of the flow rate provided as the flow rate cannot be reduced infinitely. As such, the invention of Kajita anticipates at the at least two required limitations. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/           Examiner, Art Unit 3679                                                                                                                                                                                             
/Matthew Troutman/           Supervisory Patent Examiner, Art Unit 3679